Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 8/23/2021.
Claims 5, 12 and 19 have been cancelled.  Claims 21-23 have been added.  Claims 1-4, 6-11, 13-18, 20-23 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 18, 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The invention pertain to determining a blackout period for recommending a product.  
	Each of the above limitations in claim 15, as drafted, recites a process that, under its broadest reasonable interpretation, encompasses Certain Methods of Organizing Human activities. The claims recite the combination of additional elements of generic computer component.  That is other than reciting a processor for performing well known computer functions, the claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent claims 1 and 8 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method claim 1. The components (i.e. computer and memory) described in independent claim 1 adds nothing of substance to the underlying abstract idea. Hardware processor (claim 8). At best, the components recited in the claims merely provide an environment to implement the abstract idea.


Allowable Subject Matter
Claims 1-4, 6-11, 13-18, 20-23 are allowed.
	Prior art includes:
	Bhagwan (2016/0180382) teaches when the time window expires/blackout period, the user will be able to receive ads from the same vendor for the same product.

	Karanth et al. (2017/00337600 teaches that Although ad-blocking software enables users to view content independent of advertisements, content providers do not generate revenue from blocked advertisements. To protect advertisement revenue, content providers tend to prevent users from viewing content if the content provider detects that a device is blocking advertisements. In order to view blocked content, many 
	Schwartz (2013/0138498) teaches immediate buying opportunity based on the profile and store profitablility.
	Newell (2014/0372208) teaches blocking ads that match or satisfy certain criteria.
	CN 104616178 teaches building a goods recommendation model in a system, wherein the goods recommendation model is formed by combining a classification model and a commitment model; recommending the goods through the goods recommendation model.
	   ZHAi, Chengxiang, et al. teaches term smoothing refers to the adjustment of the maximum likelihood estimator of a language model so that it will be more accurate. At the very least, it is required to not assign a zero probability to unseen words. When estimating a language model based on a limited amount of text, such as a single document, smoothing of the maximum likelihood model is extremely important.
	The current claims have overcome the prior art of record. While it is believed that each of the claim elements exists individually in the prior art, the combination of elements requires a number of references that would no longer render the claims obvious to combine.
Response to Arguments
The 101 rejections have been maintained. The 101 rejections have been maintained.  The claims pertain to in response to determining has elapsed, presenting a second impression of the same product to the user.    The claims under its broadest processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”.  These generic limitations are no more than mere instructions to apply the exception using generic computer components. These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Applicant further argues that “that the blackout period determined in amended claim 1 is not random or arbitrary, but specifically customized for each user individually and optimized in terms of increasing user satisfaction while minimizing revenue loss to an advertiser”. The Examiner wants to point out that customizing a blackout period or any other time period, is marketing related problem, is not a computer-related problem but a marketing related problem, with a marketing related solution of customizing a time period to minimize revenue loss for the advertiser.
The Examiner wants to point out that determining when or not to provide an impression based on user activity, is not a computer-related problem but a marketing 
With respect to Applicant’s arguments pertaining to Berkheimer,  the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore since, the courts have held that i Receiving or transmitting data over a network and Iv. Storing and retrieving information in memory.  For example, the instant claims recite “memories for storing and processor to perform operations” are well-understood, routine and conventional functions, there’s no need to provide a reference to proof such.

   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688